PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $22.41 for damages sustained by her vehicle on the campus of Potomac State College.
Claimant alleges that newly-installed speed bumps on the campus were abnormally high, and as her 1971 Pinto Sedan proceeded over them, the vehicle’s transmission line was bent and began to leak, causing damages in the amount of $22.41.
Respondent’s Answer admits the validity and amount of the claim; that the accident occurred by reason of improperly installing the speed bump; and, that the height of the speed bump has now been reduced to avoid future accidents; therefore, the Court makes an award to the claimant of $22.41.
Award of $22.41.